        Case 2:19-cv-04773-CFK Document 48 Filed 10/26/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                              :                            CIVIL ACTION
SUZANNE SOMERS and SLC SWEET, :
INC.                          :
            Plaintiffs,       :
                              :
     v.                       :                            No. 19-4773
                              :
QVC, INC.                     :
            Defendant.        :

                                      ORDER

      AND NOW, this 26th day of October 2020, upon consideration of

Defendant’s Motion to Compel (ECF No. 47), it is hereby ORDERED and

DECREED Defendant’s Motion to Compel (ECF No. 47) is DENIED.

      Defendant QVC’s Motion to Compel (ECF No. 47) relates in no way to

anything that QVC has or has not received in pursuing its defense as to

Defendant’s claim that this is a simple contract case. Defendant QVC’s Motion to

Compel does not specify any facts, allegations, or defenses regarding liability and

damages missing from Plaintiffs’ production, if any production at all (one cannot

tell from the face of the motion), to this date. This is not a game of comparisons in

terms of size of production or who is in charge of the production in a family run

business, at least on this record. Obviously, in terms of the merger issues, and its

relationship with the alleged vendor who was competing with Plaintiffs, QVC has

all the relevant documents which are understandably voluminous. Defendant QVC
                                          1
        Case 2:19-cv-04773-CFK Document 48 Filed 10/26/20 Page 2 of 2




should also have all the relevant documents it generated vis-à-vis Plaintiff Suzanne

Sommers and the vetting it did of her financials and products in negotiating QVC’s

“simple” contractual relationship with Plaintiff Sommers. As to Plaintiffs, QVC

must point out which documents they surmise they are missing based on cross-

referencing its own records with its review of the discovery produced by Plaintiff

to date as well as where Plaintiff has not produced discovery in the areas that

Defendant indicated it would explore in its 26(f) report, for example, as to

Plaintiffs’ financials, the quality of Plaintiffs’ products, and the Evine relationship.

                                                      BY THE COURT:

                                                      /s/ Chad F. Kenney

                                                      CHAD F. KENNEY, JUDGE




                                           2
